16-11895-jlg       Doc 1975        Filed 03/02/20 Entered 03/02/20 20:59:49                      Main Document
                                                Pg 1 of 3


SKADDEN, ARPS, SLATE, MEAGHER &
FLOM LLP
Lisa Laukitis                                               Elizabeth Downing (admitted pro hac vice)
One Manhattan West                                          500 Boylston Street
New York, New York 10001                                    Boston, Massachusetts 02116
Telephone: (212) 735-3000                                   Telephone: (617) 573-4800
Fax: (212) 735-2000                                         Fax: (617) 573-4870
-and-
                                                            Counsel for William A. Brandt, Jr., Chapter 11
Ebba Gebisa (admitted pro hac vice)
                                                            Trustee
155 N. Wacker Dr.
Chicago, Illinois 60606-1720
Telephone: (312) 407-0700
Fax: (312) 407-0411
-and-



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

In re:                                                                 :     Chapter 11
                                                                       :
CHINA FISHERY GROUP LIMITED (CAYMAN)                                   :     Case No. 16-11895 (JLG)
et al.,                                                                :
          Debtors.1                                                    :     (Jointly Administered)
                                                                       :
                                                                       :
                                                                       :     Chapter 11
In re:                                                                 :
                                                                       :     Case No. 16-11914 (JLG)
CFG Peru Investments Pte. Limited (Singapore),                         :
            Debtor.                                                    :     (Jointly Administered)
                                                                       :
                                                                       :
1
    The Debtors are China Fishery Group Limited (Cayman), Pacific Andes International Holdings Limited (Bermuda),
    N.S. Hong Investment (BVI) Limited, South Pacific Shipping Agency Limited (BVI), China Fisheries International
    Limited (Samoa), CFGL (Singapore) Private Limited, Chanery Investment Inc. (BVI), Champion Maritime Limited
    (BVI), Growing Management Limited (BVI), Target Shipping Limited (HK), Fortress Agents Limited (BVI), Ocean
    Expert International Limited (BVI), Protein Trading Limited (Samoa), CFG Peru Investments Pte. Limited
    (Singapore), Smart Group Limited (Cayman), Super Investment Limited (Cayman), Pacific Andes Resources
    Development Limited (Bermuda), Nouvelle Foods International Ltd., Golden Target Pacific Limited, Pacific Andes
    International Holdings (BVI) Limited, Zhonggang Fisheries Limited, Admired Agents Limited, Chiksano
    Management Limited, Clamford Holding Limited, Excel Concept Limited, Gain Star Management Limited, Grand
    Success Investment (Singapore) Private Limited, Hill Cosmos International Limited, Loyal Mark Holdings Limited,
    Metro Island International Limited, Mission Excel International Limited, Natprop Investments Limited, Pioneer
    Logistics Limited, Sea Capital International Limited, Shine Bright Management Limited, Superb Choice International
    Limited, and Toyama Holdings Limited (BVI).
16-11895-jlg    Doc 1975      Filed 03/02/20 Entered 03/02/20 20:59:49           Main Document
                                           Pg 2 of 3



     NOTICE OF (1) WITHDRAWAL OF APPEARANCE OF JAY M. GOFFMAN,
                    AND (2) CHANGE OF FIRM ADDRESS

               PLEASE TAKE NOTICE that the appearance of Jay M. Goffman, Esq. on behalf

of William A. Brandt, Jr., solely in his capacity as the chapter 11 trustee (the “Chapter 11

Trustee”) of CFG Peru Investments Pte. Limited (Singapore), is hereby withdrawn, and service

of pleadings and notices, including CM/ECF electronic notification, in the above-captioned cases

upon him should be discontinued.

               PLEASE TAKE FURTHER NOTICE that the New York offices of Skadden,

Arps, Slate, Meagher & Flom LLP, counsel to the Chapter 11 Trustee, have relocated. Notices

and pleadings given or filed in the above-captioned cases should now be given and served upon

each of the following:

                              SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
                              Lisa Laukitis
                              One Manhattan West
                              New York, New York 10001
                              Telephone: (212) 735-3000
                              Fax: (212) 735-2000
                              Lisa.laukitis@skadden.com

                              -and-

                              Ebba Gebisa (admitted pro hac vice)
                              155 N. Wacker Dr.
                              Chicago, Illinois 60606-1720
                              Telephone: (312) 407-0700
                              Fax: (312) 407-0411
                              Ebba.gebisa@skadden.com

                              - and –

                         [Remainder of Page Intentionally Left Blank]




                                                2
16-11895-jlg   Doc 1975   Filed 03/02/20 Entered 03/02/20 20:59:49            Main Document
                                       Pg 3 of 3


                            Elizabeth M. Downing, Esq. (admitted pro hac vice)
                            500 Boylston Street
                            Boston, Massachusetts 02116
                            Telephone: (617) 573-4800
                            Fax: (617) 573-4870
                            Elizabeth.downing@skadden.com

Dated: March 2, 2020
       New York, New York

                                    SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP

                                    By: /s/ Lisa Laukitis
                                        Lisa Laukitis
                                        One Manhattan West
                                        New York, New York 10001
                                        Telephone: (212) 735-3000
                                        Fax: (212) 735-2000
                                        -and-
                                        Ebba Gebisa (admitted pro hac vice)
                                        155 N. Wacker Dr.
                                        Chicago, Illinois 60606-1720
                                        Telephone: (312) 407-0700
                                        Fax: (312) 407-0411
                                        -and-
                                        Elizabeth M. Downing (admitted pro hac vice)
                                        500 Boylston Street
                                        Boston, Massachusetts 02116
                                        Telephone: (617) 573-4800
                                        Fax: (617) 573-4870

                                    Counsel for William A. Brandt, Jr.,
                                         Chapter 11 Trustee




                                             3
